Citation Nr: 1125609	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  05-26 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1965 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).  In pertinent part of that rating decision, the RO denied service connection for bilateral sensorineural hearing loss.

In December 2008, the matter was remanded by the Board to the Agency of Original Jurisdiction (AOJ) for additional development, to include providing the Veteran with a VA examination to obtain a medical opinion on the etiology his bilateral sensorineural hearing loss and to obtain any outstanding records of pertinent medical treatment.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral sensorineural hearing loss.  As noted above, this matter was previously remanded by the Board in December 2008.  Unfortunately, the record does not reflect full compliance with the Board's remand instructions and additional development is needed.  

In its November 2008 remand, the Board instructed the AOJ to provide the Veteran with a VA examination in order to obtain a medical opinion as to the nature and likely etiology of the Veteran's hearing loss.  Specifically, the Board asked for an opinion answering the following:  (a) is it at least as likely as not that the veteran's current hearing loss disability is related to service; (b) is it at least as likely as not that the veteran's current hearing loss disability is relate to (due to or aggravated by) the service connected Type II diabetes mellitus.  

VA provided the Veteran an examination in February 2009.  The report of the February 2009 VA audiological examination included an opinion against a finding that the Veteran's bilateral sensorineural hearing loss was caused by his period of service, to include as due to his service-connected diabetes mellitus.  The report, however, failed to include a medical opinion as to whether the bilateral sensorineural hearing loss was aggravated by the service-connected diabetes mellitus.  An opinion on whether the Veteran's bilateral sensorineural hearing loss was aggravated by the service-connected diabetes mellitus is still needed.   Where the remand instructions of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Steal v. West, 11 Vet. App 268 (1998).

The Board notes that, under 38 C.F.R. § 3.310 (a), secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition, beyond the natural progression of the disease, which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

The Board points out that in a March 2009 statement, the Veteran reported that during the February 2009 VA examination, he gave the VA examiner a private medical statement from his endocrinologist, that addressed the relationship between his Type II diabetes and progressive hearing loss.  A copy of this private medical statement has not yet been associated with claims folder.  While it appears that the AOJ has sought to obtain a copy of that medical statement from the February 2009 VA examiner, no attempt has been made to obtain a copy of that statement from the Veteran.  On remand, the AOJ should contact the Veteran and ask him to submit an copy of the private medical statement from his endocrinologist. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and ask him to submit another copy of the medical statement from his treating private endocrinologist about the link between his bilateral sensorineural hearing loss and his service-connected diabetes mellitus.  

2. If the identified record cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the record and why such attempts were not fully successful.

3. Once any available records have been associated with the claims folder, the RO/AMC should forward the Veteran's medical records to an appropriate VA examiner to review and to provide a medical opinion on whether the Veteran's bilateral sensorineural hearing loss is aggravated by his service-connection diabetes mellitus.  An examination should be scheduled only if deemed necessary by the examining physician.  Based on a thorough review of the claims file and any examination findings, the physician examiner is requested to provide a clear, well-supported medical opinion on whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's bilateral sensorineural hearing loss is permanently aggravated by his service-connected diabetes mellitus.  

For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  The VA examiner should consider and discuss the findings contained in the previous VA examination reports and any other pertinent medical nexus evidence of record, including an available private medical statement from the Veteran's treating endocrinologist.   

If the examiner finds that the Veteran's bilateral sensorineural hearing loss is in any way aggravated by his service-connected diabetes mellitus, then the examiner should also provide an opinion as to the extent to which the Veteran's bilateral sensorineural hearing loss has been permanently worsened as a result of the disability.  A complete rationale should be given for all opinions and conclusions expressed.

4. After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should re-adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period during which the Veteran can respond.  Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



